The presiding judge charged the jury that if the plaintiff had sworn on the trial of the indictment against the defendants that Martin had said he would send Horde to jail, by a mistake, yet if it was false, it amounted to probable cause, and justified the defendants in suing out the warrant against him for perjury.
A verdict was returned for the defendants, and the plaintiff appealed.
after stating the facts, proceeded as follows: We are of opinion that if the facts were such as are contended for by the defendants, they would not make out a probable cause to authorize their issuing a State's warrant and prosecuting the plaintiff for perjury. In the case of Munns v. Dupont, 2 Brown Rep. Ap., 65, Judge Washington, in delivering the opinion of the Court, asks, "What is the meaning of probable cause? I understand it to be the existence of circumstances and facts sufficiently strong to excite in a reasonable mind suspicion that the person charged with having been guilty was guilty; it is a case of apparent guilt, as contradistinguished from real guilt. It is not essential that there should be positive evidence at the time the action is commenced; but the guilt should be so apparent at that time as would be sufficient ground to induce a rational and prudent man, who duly regards the rights of others as well as his own, to institute a prosecution; not *Page 371 
that he knows the facts necessary to insure conviction, but that there are known to him sufficient grounds to suspect that the person he charges was guilty of the offense." The material question in the cause, on the trial of which the plaintiff was alleged to have committed perjury, was whether the defendants had fraudulently conspired to obtain by illegal means the money and property of Horde. In the ascertainment of the guilt or innocence of the defendants, on the indictment for   (456) the conspiracy, it was quite immaterial whether the plaintiff swore that the words used by Martin were that he would send Horde to jail if he did not give up the three-dollar bill, and give his note for the balance, or whether he swore that Martin said he would bind him over to court if he did not give up the property. Horde had been arrested for larceny, and it was the duty of the justice before whom the warrant was returned to have bound him over to court, whether he was willing or unwilling to give up the money, if in the opinion of the justice the evidence proved him guilty of the charge. But upon the question whether the defendants wished, by their oppressive conduct, to extort money from Horde, which, in truth, was the fact that the plaintiff's evidence was offered to establish, the words used by the magistrate in either way, viz., that he would send him to jail, or bind him to court, if he did not deliver the money, would have the same effect. The jury could not have been misled by the variance in the words sworn to by the plaintiff from those that in fact were spoken by the magistrate. The difference between the words spoken by the magistrate and the words which the plaintiff swore he made use of was not sufficient to excite in the minds of the defendants a reasonable suspicion that he had committed perjury. If the justice had said he would bind Horde to court if he did not give up the money, then the money must have been surrendered, or Horde must have gone to jail, if he had been unable to procure bail. We think the court and jury could not have been misled by the variance in the expressions used; and it appears to us that no reasonable mind could suspect that the witness was guilty of perjury. We therefore think that the facts disclosed did not amount to probable cause, and a new trial should be granted, which is done accordingly.
PER CURIAM.                                 Judgment reversed.
Cited: Beale v. Roberson, 29 N.C. 283; Smith v. Deaver, 49 N.C. 515;Moore v. Bank, 140 N.C. 302; Morgan v. Stewart, 144 N.C. 430; Humphriesv. Edwards, 164 N.C. 157. *Page 372 
(457)